348 F.2d 920
ST. LOUIS BARGE FLEETING SERVICE, INC., a corporation, Appellant,v.MID-AMERICA TRANSPORTATION COMPANY, a corporation, Appellee.
No. 17782.
United States Court of Appeals Eighth Circuit.
August 9, 1965.

Appeal from the United States District Court for the Eastern District of Missouri; Roy W. Harper, Judge.
Forrest Boecker, St. Louis, Mo., for appellant.
Paul C. Zempel, St. Louis, Mo., for appellee.
Before BLACKMUN and RIDGE, Circuit Judges, and REGISTER, District Judge.
PER CURIAM.


1
The judgment appealed from is affirmed for the reasons and law as stated in the opinion of the Trial Court in Mid-America Transportation Company v. St. Louis Barge Fleeting Service, Inc., (E.D. Mo.) 229 F.Supp. 409.